Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a recording required situation determination unit, a remote instructions result recording unit. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a recording required situation determination unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification states the claimed function determining whether or not the autonomous driving vehicle traveling .. in a predetermined recording situation. There is no disclosure of any particular structure, either explicitly or inherently, to perform said function. The use of the term “unit” is not adequate structure for performing the change in operation because it does not describe a particular structure for performing the function. As would be recognized by those of ordinary skill in the art, the term “unit” refers to without a human intervention can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which filter structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Similarly the limitation a remote instructions result recording unit is also rejected under the same rationale and reasons. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function of controlling the vehicles based on the received signals. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. More specifically, the phrases “if the remote operator performs the remote instructions on the autonomous driving vehicle” and “determining whether or not the autonomous vehicle traveling according to the remote instructions in a predetermined recording required situation” contradict each other. For example, the in the determination steps it is clear that the vehicle is being driven based on remote instructions however the following steps it is checking if the vehicle is being driven based on remote instructions. Furthermore, the phrase “if the remote operator performs the remote instructions on the autonomous driving vehicle” is not connect to the previous or the following limitations. For example, if there is an IF statement, there should be an action however in this case there an IF statement but there is no action.
Claims 2-7 are rejected under 35 USC § 112 for their dependency on claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ross (2016/0334230).

	Regarding claim 1, Ross discloses a vehicle remote instruction system in which a remote operator performs a remote instruction relating to travel of an autonomous driving vehicle according to a situation of the autonomous 5driving vehicle (abstract, “The autonomous vehicle can receive instructions from the remote source of guidance on how to handle the event”, FIG. 1, “Remote Human Operator”), the system comprising: 
	a recording required situation determination unit (¶0051, “The event analysis component 208”) configured to determine whether or not the autonomous driving vehicle traveling according to the remote instruction is in a predetermined recording required situation (¶0051, “The event analysis 208 can reference position information of the autonomous vehicle 101 against map service 199, in order to determine context for the event request ”), based on detection information from a 10vehicle-mounted sensor of the autonomous driving vehicle (¶0051, “the event analysis 208 can process sensor information 209 in the context of position information of the autonomous vehicle 101”), if the remote operator performs the remote instruction on the autonomous driving vehicle (FIG. 7, 722, “detect by autonomous vehicle”, 724 “detect by remote service”); and a remote instruction result recording unit (¶0051, “a region-specific information source 217”) configured to record position information of the autonomous driving vehicle as a result of the 15remote instruction (¶0051, “can record location-based information about a region, and a combination of sensor information 209, as well as position information of the autonomous vehicle 101”), if it is determined by the recording required situation determination unit that the autonomous driving vehicle is in the recording required situation (¶0051, “The event analysis component 208 may operate to develop an understanding of the event or condition which triggered the event request 121”).  
	Regarding claim 3,47FP 19-0126-OOUS-TYT Ross discloses wherein the remote instruction result recording unit is configured to record the position information of the autonomous driving vehicle and the detection information from the vehicle-mounted sensor 5of the autonomous driving vehicle in association with each other as the result of the remote instruction, if it is determined by the recording required situation determination unit that the autonomous driving vehicle is in the recording required situation (¶0051, “a region-specific information source 217 can record location-based information about a region, and a combination of sensor information 209, as well as position information of the autonomous vehicle 101”).  
	Regarding claim 104, Ross discloses wherein the remote instruction result recording unit is configured to record the position information of the autonomous driving vehicle and identification information of the remote operator in 15association with each other as the result of the remote instruction, if it is determined by the recording required situation determination unit that the autonomous driving vehicle is in the recording required situation (¶0061, “When HV selection component 220 selects the human vehicle from candidate set 231, an identifier of the chosen human driven vehicle (“HV identifier 255”) can be communicated to the autonomous vehicle 101 by the AV interface 204. The HV instruction determination component 230 can also generate a set of instructions 257 for the HV identifier 255… The HV instruction determination component 230 can utilize, for example, map service 199, which is cross-referenced against the human vehicle current location 233”).  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ross (2016/0334230) in view of Plante (8,996,240).

	Regarding claim 2, Ross does not explicitly disclose but, Plante teaches 20wherein the recording required situation determination unit is configured to determine that the autonomous driving vehicle is in the recording required situation, if the autonomous driving vehicle traveling according to the remote instruction operates an emergency brake (claim 5, and FIG. 7, “an event trigger configured to detect an event, the event including one or more of an impact, rapid acceleration, rapid deceleration, a swerve, or hard braking”).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the application, to have modified the remote service system as disclosed by Ross by incorporating the event recording unit as taught by Plante for the purpose of providing a system of transferring data from vehicle to a remote place safely and in a timely manner.
	Regarding claim 6, Ross discloses wherein the remote instruction result recording unit is configured to record the position information of the autonomous driving 5vehicle and the detection information from the vehicle-mounted sensor of the autonomous driving vehicle in association with each other as the result of the remote instruction, if it is determined by the recording required situation determination unit that the autonomous driving vehicle is in the recording required situation (¶0051, “a region-specific information source 217 can record location-based information about a region, and a combination of sensor information 209, as well as position information of the autonomous vehicle 101”).    
	Regarding claim 7, Ross discloses wherein the remote instruction result recording unit is configured to record the position information of the autonomous driving 15vehicle and identification information of the remote operator in association with each other as the result of the remote instruction, if it is determined by the recording required situation determination unit that the autonomous driving vehicle is in the recording required situation (¶0061, “When HV selection component 220 selects the human vehicle from candidate set 231, an identifier of the chosen human driven vehicle (“HV identifier 255”) can be communicated to the autonomous vehicle 101 by the AV interface 204. The HV instruction determination component 230 can also generate a set of instructions 257 for the HV identifier 255.. The HV instruction determination component 230 can utilize, for example, map service 199, which is cross-referenced against the human vehicle current location 233”).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ross (2016/0334230) in view of Kristensen (11,176,385).

	Regarding claim 5, Ross does not explicitly disclose but Kristensen teaches20 wherein the remote instruction result recording unit is configured not to record the result of the remote instruction regardless of a result of the determination performed by the recording required situation determination unit, if the remote instruction is to perform an 25emergency evacuation (claim 5, “in real time, while travelling on the road, to perform a minimal risk maneuver to bring the vehicle to a standstill at a safe location, wherein the vehicle is at least one of an autonomous vehicle and a highly automated vehicle.”).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the application, to have modified the remote service system as disclosed by Ross by incorporating the perform an 25emergency evacuation as taught by Kristensen for the purpose of providing a minimal risk maneuver for the driver particularly at unforeseen events and or malfunctions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
OBA (2021/0221339) discloses An environment information acquisition unit 20 acquires an image in which environment around a vehicle has been imaged, information indicating a contact with the vehicle or an impact on the vehicle, surround sounds, approach identification information for enabling an approach of an emergency vehicle to be identified, and the like as surrounding environment information of the vehicle.
O’Brien discloses Systems, methods, and computer-readable storage media for intrusion protection on autonomous vehicles. As threats are detected, the nature of the threat is analyzed. A tiered response to the threat is then implemented, with an ultimate implementation including putting the autonomous vehicle in a “turtle” mode, and intermediate implementations including isolation of various subsystems (2019/0191311).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDHWAN K MAWARI whose telephone number is (571)270-1535. The examiner can normally be reached mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on 571-272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDHWAN K MAWARI/Primary Examiner, Art Unit 3667